Citation Nr: 0333139	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.  
He died in July 1989, and his widow is the appellant in this 
case.  This matter comes before the Board of Veterans' 
Appeals (Board) from an October 2000 RO decision that denied 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  During his lifetime, the veteran was not service-
connected for any disability.

2.  He died many years after active duty as the result of 
pneumonitis, due to or a consequence of metastatic carcinoma 
of the brain, due to a consequence of lung cancer.  Other 
significant conditions contributing to death were other lung 
disease, cardiovascular disease, and diabetes mellitus.  All 
these conditions began years after active duty and were not 
caused by any incident of service.

3.  The appellant's filed a claim for service connection for 
the cause of the veteran's death in February 1999, asserting 
in part that death was due to smoking since service.  The 
appellant's claim was filed after a change in law which 
prohibits benefits based on use of tobacco in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 38 
C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from July 1954 
to May 1956.  His service medical records were presumably 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Secondary service records, including morning 
reports, contain no information pertinent to the claim.

Post-service medical records show that in July 1969 the 
veteran was hospitalized for an extensive period of treatment 
with a diagnosis of advanced pulmonary tuberculosis.  Later 
in 1969 he was awarded VA non-service-connected pension based 
on permanent and total disability from the lung condition.

On VA examination in March 1972, the veteran reported that he 
developed shortness of breath three years earlier, with a 
diagnosis of tuberculosis.  His past medical history included 
Bright's disease (which involves the kidneys).  Diagnoses 
were inactive pulmonary tuberculosis, chronic pulmonary 
emphysema with bronchospasm due to smoking, and a history of 
chronic bronchitis due to smoking.

Numerous medical records from the 1970 and 1980s note the 
veteran was treated for a variety of ailments, including 
different disagnosed lung conditions such as chronic 
obstructive pulmonary disease (COPD), cardiovascular disease, 
and diabetes.  The records note he had a history of heavy 
cigarette smoking.  

Private medical records from 1989 show the veteran continued 
to receive treatment for chronic ailments, and he was also 
found to have lung cancer.  His final hospitalization was 
from June to July 1989, and he died in the hospital.  The 
terminal hospital records note diagnoses of metastatic 
carcinoma of the right temporo-occipital lobe of the brain; 
probable primary carcinoma of the right upper lobe of the 
lung; congestive cardiac failure; cor pulmonale; terminal 
pneumonitis; COPD; bullous emphysema; coronary artery 
disease; diabetes mellitus; and musculoskeletal pain.  The 
hospital records note that, while a definite histological or 
cytological diagnosis was not established and an autopsy was 
not performed, it was believed the veteran had lung cancer 
with metastasis to the brain.  It was felt that pneumonitis 
with secondary respiratory and cardiac failure was 
responsible for the veteran's demise, although a possible 
brain herniation could not be absolutely ruled out.  

The veteran's July 1989 death certificate lists the immediate 
cause of death as pneumonitis (2 days duration), due to or as 
a consequence of metastatic carcinoma of the brain (1 month 
duration), due to or as a consequence of lung carcinoma (3 
months duration).  Listed as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were congestive cardiac failure, cor 
pulmonale, COPD, bullous emphysema, and diabetes mellitus.  

At the time of his death, service connection had not been 
established for any disability. 

In February 1999, the veteran's widow filed a claim for 
service connection for the cause of the veteran's death, in 
order to receive Dependency and Indemnity Compensation (DIC) 
benefits.  She asserted, in part, that the veteran's death 
was due to tobacco use that started in service.

A private doctor wrote in December 1999 and January 2000 that 
the veteran had severe COPD, and that his heavy cigarette use 
contributed significantly to the disease process.  

II.  Analysis

Through discussions in correspondence, the rating decision, 
and the statement of the case, the RO has informed the 
appellant of the evidence necessary to substantiate her 
claim.  She has been informed of her and the VA's respective 
responsibilities for providing evidence.  Unfortunately, the 
veteran's service medical records have been destroyed, and 
secondary records from service contain no useful information.  
Pertinent post-service medical records have been obtained to 
the extent possible.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (such as cancer, heart disease, and 
diabetes) which are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows the veteran served on active duty from 
1954 to 1956.  At the time of his death, he had no 
established service-connected disabilities.  The death 
certificate and terminal treatment records show the immediate 
cause of death in 1989 was pneumonitis, which was due to or 
as a consequence of metastatic carcinoma of the brain, due to 
the underlying cause of death of lung cancer.  Other 
significant conditions contributing to death were various 
diagnosed lung disorders, cardiovascular disease, and 
diabetes.  

The evidence shows that the reported primary and contributory 
causes of the veteran's death all developed many years after 
service, and competent medical evidence does not link the 
conditions to service.  As a layman, the appellant has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The appellant maintains that the veteran entered active 
service with Bright's disease, which he had as a child, and 
such condition was aggravated by service.  Although the 
veteran's service medical records are not available, there is 
no medical evidence that Bright's disease worsened in 
service.  More importantly, there is no medical evidence that 
Bright's disease caused or contributed to death.  

The appellant asserts that the veteran's chronic lung 
problems began in service.  However, there is no medical 
evidence of this.  Chronic lung problems are first medically 
documented many years after service.

The appellant argues that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence which ultimately produced lung and other 
ailments involved in his death.  However, as to claims filed 
after June 9, 1998, the law prohibits service connection, for 
compensation or DIC, based on the use of tobacco products 
during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The 
appellant contends that her case should not be subject to the 
law prohibiting benefits based on smoking, since the veteran 
died before the enactment of that law.  However, the law is 
clear in barring her tobacco-related claim, as her DIC claim 
was filed in February 1999, after this law took effect.

In sum, the primary and contributory causes of the veteran's 
death developed many years after service, were not caused by 
any incident of service, and were             non-service-
connected.  As a service-connected disability did not cause 
or contribute to death, the claim for service connection for 
the cause of death must be denied.  The preponderance of the 
evidence is against the claim, and thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	L.W TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



